Citation Nr: 0710849	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  98-13 533	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of in-
service dental treatment, claimed as jaw pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied service 
connection for right mandible jaw surgery.  The record 
reflects that jurisdiction over this case was subsequently 
transferred to the RO in Waco, Texas.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  

The original appeal included the issues of entitlement to an 
initial compensable evaluation for the service-connected left 
knee disorder, prior to November 7, 2002, and an evaluation 
in excess of 10 percent for the service-connected left knee 
disorder since November 7, 2002.  In a September 2005 
decision, the Board granted a separate 10 percent rating for 
left knee arthritis and left knee instability, effective 
August 1, 1996.  Those issues are no longer on appeal.  

The Board also remanded the issue currently on appeal for 
further development.  Development was completed and the case 
has returned to the Board.  


FINDING OF FACT

There is no current dental condition related to in-service 
dental trauma, nor is there any other current dental 
condition otherwise related to his military service.  Dental 
treatment in service is not shown to have resulted in loss of 
substance of body of maxilla or mandible, or impairment of 
temporomandibular articulation.  


CONCLUSION OF LAW

Residuals of in-service dental treatment, claimed as jaw 
pain, for which compensation may be paid was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
his representative of any information, and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA must specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in October 2005.  This letter informed 
the veteran to send any pertinent evidence in his possession, 
informed him of the evidence required to substantiate the 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, lay statements, VA outpatient 
treatment records, the veteran's DD Form 214, and private 
medical records.  In addition, the veteran was afforded a VA 
examination in April 2006.  The Board finds that VA has 
satisfied its duty to notify and to assist.  All obtainable 
evidence identified by the veteran relative to his claim has 
been associated with the claims folder, and neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's service 
connection claim, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

As noted in the September 2005 remand, the issue on appeal 
was originally characterized by the RO as a claim of 
entitlement to service connection for the residuals of right 
mandible jaw surgery.  This claim was denied by the RO on the 
basis that his service medical records were negative for any 
indication that he underwent jaw surgery in service.

During his May 2005 hearing before the undersigned, however, 
the veteran and his representative clarified that he was not 
contending that his disability resulted from jaw surgery 
performed in service.  Instead, he explained that he was 
contending that his current complaints of jaw pain were 
related to problems that occurred after having two teeth 
removed in 1989 or 1990.

The veteran testified that, after the initial procedure in 
which two teeth were extracted, he had to return for further 
treatment because they had left a piece of tooth or bone 
behind, which should have been taken out.  He reported that 
he then underwent another procedure to have that piece 
removed.

Service medical records, dated in September 1990, show that 
the veteran underwent the removal of two back top left molars 
due to severe gum disease.  These records reflect that he 
returned a week later complaining that a "piece of tooth" 
had been left behind.  Examination revealed poor soft tissue 
closure after the last procedure, which had left a large area 
of bone exposed.  It was noted that the veteran then 
underwent tuberosity reduction by simple removal of the 
unsupported bone.  Follow-up examination conducted three days 
later revealed that the veteran was doing much better.

VA regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment. 38 C.F.R. § 
3.381(a).  However, VA's Rating Schedule distinguishes 
between "replaceable missing teeth" or periodontal disease, 
and teeth lost as a result of "loss of substance of body of 
maxilla or mandible."  Simington v. West, 11 Vet. App. 41 
(1998).  The loss of teeth may be service-connected for 
compensation purposes and rated, in accordance with the 
applicable diagnostic code, when the loss is service 
connected.  38 C.F.R. § 3.381; see 38 C.F.R. § 4.150, 
Diagnostic Codes 9900 to 9904 (2006).  Similarly, the rating 
criteria set forth under 38 C.F.R. § 4.150 also contemplate 
compensation based on impairment of temporomandibular 
articulation.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 
(2006).

Thus, although service connection for compensation purposes 
is precluded for the loss of replaceable missing teeth due to 
gum disease, service connection may be available for 
compensation purposes for disability caused by dental 
treatment received in service if the dental treatment is 
shown to have resulted in loss of substance of body of 
maxilla or mandible, or impairment of temporomandibular 
articulation.

As the veteran contended that he experienced difficulty 
recovering from the tooth extraction in September 1990, which 
necessitated a follow-up procedure to remove bone, and 
because he has consistently reported experiencing jaw pain 
since his separation from service, the Board determined in 
September 2005 that a VA dental examination was warranted to 
clarify whether the current complaints of jaw pain were 
related to that procedure.

An April 2006 VA examination was performed for the purposes 
of determining whether the dental treatment received in 
service is shown to have resulted in loss of substance of 
body of maxilla or mandible, or impairment of 
temporomandibular articulation.  Based on the clinical 
findings from the April 2006 VA examination report, there is 
no demonstrated loss of substance of body of maxilla or 
mandible, and no impairment of temporomandibular 
articulation.  

The report reflects that the physician reviewed the claims 
file and noted the in-service oral surgery in September 1990 
to extract teeth numbers 15 and 16.  The physician also noted 
that postoperatively, a small 7 to 8 millimeter (mm.) 
fragment of fractured tuberosity was removed from the 
extraction site.

On clinical evaluation, the physician found no functional 
impairment due to loss of motion and masticatory function 
loss.  There was also no bone loss of mandible, maxilla, or 
hard palate found on evaluation.  The temporomandibular 
joints were unremarkable.   The physician noted that range of 
motion of the veteran's temporomandibular joints was within 
normal limits, although he tended to minimize ("guard") his 
range of motion during examination.  The veteran exhibited 
full range of motion in the open and closed temporomandibular 
joint radiographic views.  There was no popping or clicking 
noted during excursive movement.  The veteran's muscles of 
mastication were nontender to palpation, and no excessive 
wear facets on his teeth were found.  

In conclusion, the physician found that the veteran did not 
exhibit classic symptoms of temporomandibular joint 
dysfunction.  The surgical site of September 1990 was well-
healed, and there was no apparent chronic residuals of his 
extractions which were done in 1990.  

The Board recognizes that the veteran contends that he has 
current disability resulting from his in-service dental 
treatment; however, the veteran's opinions as to medical 
matters, no matter how sincere, are without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In this case, there is no competent medical 
evidence contradicting the April 2006 VA physician's 
findings.  

In sum, the Board finds the evidence, specifically the 
clinical findings from the April 2006 VA examination report, 
shows no current dental condition related to in- service 
dental trauma, nor is there any other current dental 
condition otherwise related to his military service.  Dental 
treatment in service is not shown to have resulted in loss of 
substance of body of maxilla or mandible, or impairment of 
temporomandibular articulation.  

The preponderance of the evidence is against the veteran's 
service connection claim for residuals of in-service dental 
treatment, claimed as jaw pain.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the- doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for the residuals of in-service dental 
treatment, claimed as jaw pain, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


